 588DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe Chesapeake and Potomac Telephone CompanyandMari L. Fife. Case 5-CA-1659616 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 20 July 1987 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The General Counsel also filed limited excep-tions concerning the remedy, which the Respond-ent opposed.-The National Labor Relations Board had dele-gated its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions, and to adopt the recommendedremedy and Order as modified.3iThe judge characterized as frivolous and questioned the propriety ofthe Respondent's claim that the instant dispute is encompassed within theterms of the General Agreement with the Union effective 7 August 1983to 9 August 1986 We agree with the judge, for the reasons stated byhim, that the grievance-arbitration procedure of the General Agreementdoes not encompass the instant dispute However, we do not adopt thejudge's finding that the Respondent's claim was frivolous or presented inan improper manner We also do not rely on the judge's statement thatthe Respondent wrote a misleading brief2The Respondent contends that the judge was biased, prejudiced, andpartialand that his decision and recommended Order should therefore bevacated In the alternative, the Respondent argues that the Board shouldgrant itsmotion for special permission to appeal the judge's decision andfor a hearing de novo, which was filed 12 August 1987 and thereafterdenied by the Board as untimelyWe find no merit to the Respondent'scontentionsAt the outset we reiterate that the Respondent has failed tocomply with Sec 102 37 of the Board's Rules and Regulations, which re-quires that motions for disqualification of an administrative law judge befiledwith -the judge "before filing of his decision " Further, we notethere is no basis for finding that bias or partiality existed merely becausethe judge resolved important factual conflicts in favor of those witnesseswho testified on behalf of the General Counsel As the Supreme Courthas stated,"total rejection of an opposed view cannot of itself impugnthe integrity or competency of a trier of fact "NLRB v PittsburghSteamship Co,337 U S 656, 659 (1949) It is the Board's establishedpolicy not to overrule an administrative law judge's credibility resolutionunless the clear preponderance of all the relevant evidence convinces usthat they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F 2d 363 (3d Cir 1951) We have carefully examinedthe record and find no basis for reversing the findings3To remedy the Respondent's unlawful refusal to give Mari L Fifetemporaryassignmentsasmanagement relief because of her protectedunion activity we shall modify the proposed remedy to require the Re-spondent to consider Fife for temporary management relief on a nondis-criminatory basisIn accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after 1 January 1987 shall be comput-ed at the "short-term Federal rate" for the underpayment of taxes as setout in the 1986 amendment to 26 U S C § 6621 Interest on amounts ac-crued prior to 1 January 1987 (the effective date of the 1986 amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)The General Counsel has requested that the Order include a "visitator-ial clause" authorizing the Board, for compliance purposes, to obtain dis-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, the Chesapeake and Potomac TelephoneCompany, Washington, D.C., its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a) Consider Mari L. Fife for temporary assign-ment as management relief on a nondiscriminatorybasis and make her whole for the loss of earningssuffered as a result of the discrimination againsther, in the manner set forth in the remedy sectionof the decision."2.Substitute the attached notice for that of theadministrative law judge.`covery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder Under the circumstances of this case, we find it unnecessary toinclude such a clause, and therefore deny the General Counsel's requestAPPENDIX.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminate , against any unionsteward in temporary assignment as managementrelief because of protected union activity.'WE WILL` NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.,WE WILL consider Mari L. Fife for temporaryassignment as management relief on a nondiscrim-inatory basis and WE WILL make her whole, withfusal to give her temporary assignments as manage-ment relief.WE WILL notify Mari L. Fife that we have re-moved from our files any references to our refusalsto grant her requests for temporary assignmentsand that these refusals will not be used against herin any way.THE CHESAPEAKE AND POTOMACTELEPHONE COMPANY287 NLRB No. 61 CHESAPEAKE & POTOMAC TELEPHONE CO589James P Lewis, Esq,for the General CounselPatricia A.DunnandWillis J. Goldsmith, Esqs.,of Wash-ington, D C., for the Respondent.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge Thiscase was tried in Washington, D C, on 16-17 December1986 and on 9 and 20 January 1987. The charge wasfiled by Union Steward Marl Fife on 7 August 1984 andthe complaint was issued 22 January 1986 at the amend-ed trial ,Mari Fife, a service representative since 1972, admit-tedly is a "classy lady," whose performance on the jobhas been rated "Outstanding " Since receiving her col-lege degree after taking educational leave in 1980 she hasbecome the most popular union steward, chosen bygrievants to handle about 75 percent of their grievances.Although she served as a TA (temporary assignment asmanagement relief) under four different supervisorsbefore she became a union steward, the Company has re-fused to permit her to "TA" again, preventing her fromreceiving a $10 daily bonus and advancing in the Compa-ny.The primary issues are (a) whether the Company, theRespondent, has discriminated against Fife because ofher protected union activity as a steward in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct and (b) whether this case should be deferred to thegrievance-arbitration procedure,which obviously doesnot encompass the disputeOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTIJURISDICTIONThe Company, a New York corporation,, providestelephone communication services in Washington, D.C,where it annually derives over $1 million in gross reve-nues and receives goods valued over $50,000 directlyfrom outside the District of Columbia. It admits and Ifind that it is an employer engaged in commerce withinthemeaning of Section 2(21, (6); and (7) of the 'Act andthat the 'CommunicationsWorkers of America, AFL-CIO, Local 2336 is a labor organization within the mean-ing of Section 2(5) of the Act.11.ALLEGED UNFAIR LABOR PRACTICESA Frivolous Deferral ContentionsUnlikeCollyer InsulatedWire,192NLRB 837, 838-839,842 (1971), andUnitedTechnologiesCorp.,268NLRB 557, 558, 560 fn 20 (1984), in which the arbitra-tion clause clearly encompassed the dispute at issue, thisproceeding involves solely alleged violations of the Actand no contract interpretationsThe General Agreement (R. Exh. 1) was effectivefrom '7 August 1983 until 9 August 1986 The arbitrationclause (art 13, sec. 1(a)) provided for the arbitration ofunresolved grievances involving "the interpretation orapplication of any of the terms of this Agreement notspecifically excluded from arbitration." But no provisionin the agreement is in actual dispute. The only issue iswhether the Company discriminated against Fife in se-lecting TAs for management relief because of her unionactivityThe agreement was completely silent on the selectionof TAs, and the nondiscrimination clause did not forbiddiscrimination for union activity Under "Temporary As-signments," section 3 of article 22 provided for extrapay, but did not cover how TAs were selected. "On anyday which an employee, pursuant to a temporary assign-ment, relieves a management employee for at least onefull session or half tour, such employee shall receive anadditional $10 per day." Under "Nondiscrimination,"section 1 of article 11 forbade unlawful discriminationagainst "any employee because of his activities on behalfof the Union" That language was not added until 2years after the charge was filed, when a new agreementwas negotiated in 1986 (Tr. 190; R. Exh. 2)In the absence of any contractual provision whose in-terpretation could resolve the issue of discriminationagainst the Union Steward Fife, the Company contendsin its brief (at 29) that[T]he issue raised here-whether the Companyfailed to train Fife for, and assign her to, a TA posi-tion because of her union activities-iscognizableunder Article 1. [Emphasis added ]Article 1 is the recognition clause. It provides that theCompany recognizes "the Union as the exclusive repre-sentative of all employees in the bargaining unit . . pro-vided that any individual employee or a group of em-ployees shall have the right at any time to present griev-ances." It clearly has no bearing on the discriminationissue.The Company was aware that the only reason Fifefiled the grievance (G.C Exh. 2) was the Regional Di-rector's initial refusal to issue a complaint. On 25 Sep-tember 1984 the Regional Director (G C Exh. 1-T(Q)declined "to issue a complaint on the instant charge,"based on his "determination that further proceedings onthe charge should be administratively deferred for arbi-tration."He cited the provision for binding arbitration inthe - collective-bargainingagreement and found that"There is a substantial likelihood that utilization of thecontractual arbitrationwould lay this dispute to rest "He overlooked the absence of any contractual issue forthe arbitrator to resolve.After filing the grievance 6 months later on 27 March1985 (Tr. 19) 'Fife informed District Manager VardenDyer that the NLRB "Wouldn't take [the case] until Ifiled grievance," as recorded in the undisputed minutesof the second-step grievance meeting on 15 May 1985(G.C. Exh. 20 at 1 col. 1). The Company continued totake the position that "the selection of TAs is at theCompany's discretion," as shown in its own minutes ofthe first-step grievance meeting on 12 April 1985 (R.Exh 29 at 3), and that "Management will make deci- 590,DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion," as shown in the 15 May 1985 minutes (G.C. Exh.20 at 11 col. 1)The Union processed the grievance through only thesecond step of the grievance procedure Union SecretaryBillie Beckwith,explained as follows (Tr. 127-128):[W]e have had TA grievances before, not for MariFife but in other locations in the city. We usuallyhave them informally, rather than go through aformal grievance [because the] way the Companypicks for the TA position is not addressed in thecontract. It tells how they'd be paid if they arepicked but it doesn't say how they would be picked.. . . and we usually go to them and say, pleaserotate them, that way you can find out who's thebest. In most cases we're successful, just talking tothem informally.. . .[I]nany formal grievances we have hadwe've never been successful in getting the Companyto TA somebody because it is not in the contract.We .decided that we cannot go to arbitrationwith it If we go to third step we're only going tohear the same thing we heard at the second step. Sothe only way Mari's going to get it straightened outis go to the NLRB.Beckwith also pointed out that articles 1, 10, and 15(listed in the grievance), as well as article 22, have nobearing on how TAs are selected (Tr. 137-139).Finally on 22 January 1986 (nearly a year and a halfafterFife filed the charge) the General Counsel issuedthe complaint Seven months later on 22 August theCompany filed a motion for summary judgement andsupporting memorandum (G C. Exh. 1-T). In them theCompany made the following representations, which, atthe least, were misleading.(1)Both Fife and the Company "are willing toaddress the merits of her grievance through con-tinuation of the contractual grievance and arbitra-tion procedures."(2)"There is a substantial likelihood that thegrievance will be resolved through the grievanceand arbitration procedures."(3), The failure to train and assign Fife to a TAposition "clearly is encompassed" by the broad arbi-tration clause.(4)All "parties agree-as they must-that themerits of the instant complaint can be resolvedwithin the confines of the General Agreement.(5)The "named parties to the complaint are will-ing to resolve their dispute through their collective-ly bargained procedures."(6)There "is no reason whatsoever to believethatthegrievancecannotbe fairly resolvedthrough" the arbitration machinery.(Similarly the Company represents in its brief (at 35) that"the instant dispute is encompassed within the terms of[the General] Agreement" and "there is no reason what-soever to believe that the grievance cannot be fairly re-solved through this [grievance and arbitration] process."The Board may want to,consider the propriety of thecounsel'smaking'these representations)On 4 September 1986 the Board,being "of the opin-ion" that the motion"raised issues which can best be re-solved after a hearing,"denied the motion(Tr. 1-U).I reject the Company deferral contentions as frivolous.It is obvious that the grievance-arbitration proceduredoes not encompass the dispute.B. Exceptional EmployeeThe evidence shows that Mari Fifeisanexceptionalemployee.InDistrictManager Varden Dyer's eyes, Fife is "avery classy lady," with "ability" and "a tremendousamount of experience," and ranks in the top 3 percent. Inthe view of the Company's formal evaluation system,Fife's performance is "Outstanding." In the Union's eyes,Fife is probably better trained than any of Dyer's first-level management (Tr. 638), is intelligent, tries to do thebest for the Company, and is a leader whose talent theCompany is suppressing because it regards her activity asa union steward to be adversarial. In the eyes of herfellow employees, Fife is their chosen eyes, sheis an am-bitious, loyal employee who goes to work early, worksovertimewithout compensation to catch up, with herwork after handling employee grievances, and declines(Tr 539-540) a lightened workload She wants to ad-vance and make her carrer with the, Company. (As awitness, she was most articulate. She impressed me quitefavorably by, her demeanor on the stand as an honesi,perceptive witness with a good memory.)Hired in 1970 after graduating from high school, shehas worked since 1972 as a service representative in ,thebusiness office, now called RASC (Residential Account-ing Service Center), which collects payments from resi-dential customers in Washington, D.C. After taking edu-cational leave in 1980 and earning a college degree injournalism, she returned in September and became aunion steward in October 1980In 1984, when this proceeding arose because of theCompany's repeated refusals to permit her to be tempo-rarily assigned as, management relief, she was doing out-standingwork.Her 1984 job performance- appraisal(G.C Exh. ,4) was made in January 1985 by AssistantManager Barbara Neal and was approved and signed byManager Eileen Booker. The summary gave Fife thehighest rating of "0" (Outstanding) in all three-elementsof the performance appraisal- quality, quantity, and de-pendability, as well as an "0" for her composite apprais-alFife's contact work (incoming call quality or ICQ) andher collections (both timeliness and effectiveness) werealso rated "0":ContactWork,Incoming Call Quality 99 8%:Mary understands the importance of giving qualitycustomer service She has very good tones. Shedemonstrates a genuine concern for the customer'sproblem. She is concise and clear in her discussionswith the customer. She questions the customer forclarity of agreements made. She effectively and ap- CHESAPEAKE & POTOMAC TELEPHONE COpropriately acts to resolve the customer's of querywith minimal customer irritation, but needs to striveto incorporate the companynamein the openingstatement[insteadof "Mary Fife, may I helpyou9" J.Collections,Mary completedall treatmentshe handled in a timely manner. She isvery aware of the importance of prompt action ini-tially and on subsequent follow-ups toensure mini-mal revenue losses. Although her results are out-standing numerically,Mary needs to give moreeffect to handling a larger volume oftreatmentsmedia in the prescribed time intervals set.Effectivenesses98.7%:Mary has a workingknowledge of the office collection policies andguidelines.She demonstrates soundjudgment ingranting extensionsof accounts. She obtains securi-ty desposits when appropriate. She updates credit,but not always did she obtain this required dataconsistently.In 1984 she had only two chargeable absences,entitlingher to the "0" rating for dependability-even thoughshewas often on "096" (company-paid) time handlinggrievances (Tr 89-90, 371-373; R Exh. 14)In 1983 (G.C. Exh. 3) she also had an "0" rating inboth quality and quantity, as well as for her contactwork (incoming call quality) and for her collections(timelinessand effectiveness). The comments under "con-tactwork" were that she "had 7 months of 100% ICQ "This indicated that AssistantManagerWilliam Roberts,who supervised her most of the year, approved her useof the openingstatement,"Mari Fife, may I help you?"That year, however, Fife had five chargeable absences,lowering her dependabilityrating(Tr. 30-31) to "S" (sat-isfactory) and her compositeappraisalsto "ES" (entirelysatisfactory), the rating received by most employees(G.C. Exh. 8 at 14).In both 1985 and the first 9 months of 1986 (before thetrial)the quality of her performance continued to berated outstanding (Tr. 866; R. Exh. 37)Fifevolunteered for various work-related projects.She was amemberof the communications and othercommittees and worked on the annual bond, UnitedWay, and bloodmobile drives (Tr. 12-13). She has re-ceived a commendation from Company Vice PresidentDelano Lewis for her volunteer efforts on behalf of thesite selection committee (G.C. Exh: 25).In the 1970s' (before she became aunionsteward) sheservedas long as aweekat a time inthe TA position,for a total of an estimated 20 times (Tr. 11-12). As sheinformed Assistant Manager Neal in the 12 April 1985grievancemeeting(R. Exh. 29 at 8), she TA'd for Super-visors C. Anderson, L. Bean, P. Stevenson, and K. Scott.Her long experience as a RASC service representativefully qualified her to servein theTA's "admin" capacity(answering service representative'squestions and assist-ingwith irate or problem customers). More recently,about 1982,AssistantManagerMargarettaKennedytrained her a half day at the TA's "in-charge" position,operating a computer database that monitors the numberof incoming calls at 30-minute intervals. The computer591informs the assistant manager or TA how many servicerepresentatives are needed on open-light time throughoutthe day to meet customer demand Fife needs perhaps acouple of days to become familiar with all the computerdemands to perform the TA's "in-charge" function aswell as the "admin" function (Tr. 676-677, 706-707.)As Fife informed District Manager Dyer (Tr 683-684)her long-term goal in the Company is to work for one ofthe Company's newspapers. He stated, and she acknowl-edged, that this was a management position and told hershe needed the support of her supervisor and manager.This, of course, is an impossible goal while the manage-ment refuses even to permit her to be temporarily as-signed as management reliefC. Denial of TA AssignmentsThe last time the Company permitted Fife to TA wasfor Supervisor Pat Stevenson in 1978 and once in 1979for Supervisor Kathy Scott (Tr. 689-691)Since she re-turned from educational leave and began serving as aunion steward in October 1980, she has received no addi-tional TA assignments.Inote that Service Representative Audrell Galery, an-other union steward in RASC, has had a similar experi-ence. It is undisputed, as she credibly testified, that in the1970's the Company used TA assignments as a develop-ment tool It rotated the employees and Galery TA'dabout once a month until she became an active steward.(Tr 142-143) In 1982 when she returned from being dis-charged, she remained a union steward. She did not re-ceive any additional TA assignments until once about thespring of 1984 when her new supervisor, Assistant Man-ager Ethel Kemp, asked her to TA 3 days (but neverafter that). Believing that the Company had demonstrat-ed an unwritten rule that stewards could not TA, Galeryasked if Kemp knew what she was doing. Althoughpleased to get the assignment, Galery was concernedabout what might happen and that someone might ques-tion Kemp about it. (Tr. 143-144, 163-164.) Kemp admit-ted having Galery serve as a TA, but she claimed shedid not recall Galery's asking the question about compa-ny policy (Tr. 331). (From her demeanor on the standGalery impressed me most favorably as an honest, forth-right witness. I credit her testimony) I further note thatthe evidence shows that some less activeunionstewardswere acceptable as TAs.Fife began actively seeking TA assignments in 1983when Assistant Manager Roberts was her direct supervi-sor (Tr 323). She specifically recalled one occasionwhen she heard Roberts asking Service RepresentativeCarole Pender if Pender was going to TA for him thatdayFife asked Roberts "right on the spot" aboutTA'ing and "the answer was always the same," that shewas never here and wasalwaysquestioningpolicy(Tr. 16).He was referring to her activities as a union steward.Upon being called to testify, Roberts reluctantly admit-ted believing that Pender did have TA assignments whenhe supervised her. When questioned if Fife asked him onmore than one occasion if she could TA, he answered, "Idon't recollect that, that she ever asked to TA." Despitehis denials (Tr. 323-324), 1 credit Fife's testimony. 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 26 January 1984 when Fife and Assistant ManagerGilda (Green) Rice were covering Fife's 1983 job per-formance appraisal, Fife complained that "I'm never al-lowed to TA. I'm never allowed to do a specialassign-ment."As Fife credibly testified, Rice responded that itwould not be fair to Rice or to the position because ifFife did a special assignment, the phone would probablyring and Fife would jump up and say,. "Oh, I have to goto a grievance or I have to go to disciplinary meeting."Fife told Rice that would not happen,assuringher "if, infact,you allowed me to do that, my work as stewardwould be given to someone else." (Tr. 17-18.)The Company continued to deny Fife any additionalTA assignments, despite her 12 years of experience as aservice representative, her outstanding work, and her as-surance that she would be available if assigned. No onequestioned her ability or qualifications for thismanage-ment relief work.Finally on 7 August 1984 Fife filed the charge. On 27March 1985, about 6 months after the Regional Direc-tor's 25 September 1984 refusal to issue a complaint, Fifefiled the grievance (G C. Exh. 2) alleging that the Com-pany "has repeatedly denied Mari Fife & others the op-portunity" to TA and "refused to allow her to TA be-cause of her union activities" in violation of the ActD. Belated Lack-of-Potential DefenseBy the time the Company answered Fife's grievance atthe 12 April 1985 first-step meeting, it had developed anew defense It not only continued to ignore Fife's assur-ances that she would be available to TA if assigned; itbegan contending (as arguedin itsbrief at 25) that Fife"did not display the necessarymanagementpotential." Itclaimed that it was applying to the nonmanagement serv-ice employees the eight criteria in the management po-tential appraisal plan (R. Exh. 3) These criteria are usedto evaluate the potential of members of management forpromotion to the next higher management level:The Company made no mention of this defense 3months earlier in January 1985 when it gave its firstwritten response to Fife's request for TA assignments.The response (given at that time by Assistant ManagerNeal and approved' by Manager Booker) was on page 3of Fife's 1984 job performance appraisal (G.C. Exh. 4),which gave her an overall "composite" rating of "0"(Outstanding). Under "Additional Pertinent Information"the response evidently referred to Fife's activity as aunionsteward. It stated, "She has the potential," butcalled for a more "positive" leadership role and forspending more working time in the office (stating a needto take "proprietorship in the appearance of her workstation," to increase her "productivity input to, the groupas a whole," and to show "her ability to keep on top ofwork"). It also mentioned her need to perform "specialprojects," which Neal admitted at the trial (Tr. 530-531)she had not offered Fife. The response did not mentionthe eight management potential criteria.The management potential appraisal plan, referred toin the new defense, requires under step 1 that the manag-er being evaluated be given an orientation of the eightcriteria for appraising management potential (oral com-munication,written communication, flexibility, perform-ancestability,decisionmaking, leadership,organizingand planning, and inner work standards). Under step 5themanager is permitted feedback on an ongoing basis,and under step 8, is given a formal review of the evalua-tion. If the Company had been applying those criteria tobargaining unitemployees when selecting TAs (as it nowcontends), it did so without notice, without any feed-back, and without giving them any review of the evalua-tionThe Companyinsistsin its brief (at 69) that its use ofthese eightmanagementpotential criteria is "Hardly con-trivedas anafter-the-fact attempt to justify the Compa-ny's decision not to select Fife as a TA."' To the con-trary, I find that is what it did do.Without citing any supporting evidence, the Companycontends in the brief (at 69) that "the Company has foryears selectedas itsTAs only those representatives whosatisfy themanagementpotential criteria " Although theCompany called as defense witnesses threemanagers(Eileen Booker, Rosemary McCarthy, and Tom Miller)and sevenassistantmanagers(Yvonne Brooks, VersieHarcum, Ethel Kemp, Barbara Neal, Gilda (Green) Rice,William Roberts, and Maureen Rogers), none of themtestified that the Company had selected only TAs whosatisfied these criteria.Manager Booker did claim thatthe eight criteria had been applied to Fife,. but she ap-peared to be giving deliberately fabricated testimony.Booker claimed that in January 1985 (i.e., before the12April 1985 grievance meeting) she and her six assist-ant managersdiscussed whether Fife possessed the eightcriteria for appraising management potential. She gavethe following testimony about why they did not selectFife (Tr. 259-260, 271-274)-A. . . . As faras being evaluatedfor the overallyear,her performance was fine.However, the po-tentials that we were lookingfor,.wedidn't feel thatshe had.A. Okay,in looking at the potentials that we'retalking about,the eight areas.for instance,leadership . . .A. No, shedidn't demonstrate that.JUDGE LADWIG: . . [Y]ou found,in January of1985, that she lacked flexibility as a reason for notselectingher as a TA?WITNESS: That is correct.mine that she was not flexible enough, or did youdetermine that?WITNESS: It's a group decision.JUDGE LADWIG: How do you know that thewhole group decided that she lacked flexibility?WITNESS: We discussed it.JUDGE LADWIG: And all of you agreed that shelacked flexibility?WITNESS. That is correctA. In the inner work standards . . . . we deter-mined that Mari does just enough to get by. CHESAPEAKE & POTOMAC TELEPHONE CO593JUDGE LADWIG. Was this one of the factorsthat the group decided she was lax in9WITNESS: All the factors that we have here,alleight of themwould be the factors thatwe wouldhave discussedin themeetingJUDGE LADWIG: Did the group decide that shewas lackingin organizingand planning9WITNESS: Yes.WITNESS: Yes. [Emphasis added.]In complete contradiction, however, Manager Bookerlater admitted (Tr. 283) that "Mari'sname did not comeup as one of those persons" recommended to "be consid-ered for TA," and that her name was not even men-tioned for consideration to TA I find that all the quotedtestimony about the group of supervisors discussing theeight criteria to appraise Fife's management potential atthe January 1985 meeting, was fabricated. '(Booker ap-peared by her demeanor on ' the stand to be willing tofabricate any testimony that might help the Company'scause. I find all her testimony too untrustworthy to berelied upon.)Following this unfounded contention that the Compa-ny had applied the eightmanagementpotential criteriafor years in selecting TAs, the Company makes the fol-lowing contentions in its brief (also at 69)Hardly contrivedas anafter-the-fact attempt to jus-,tify the Company's decision not, to select Fife.as aTA,, these criteria form a part of the, Company'sformalManagement Potential Appraisal Plan (RExh 3), and have traditionally provided ,a logicalframework for assessing the management potentialof the Company'snonmanagementemployees. Sig-nificantly, Fife knows as much The undisputed tes-timony reveals that as early as 1980-long beforethis dispute arose-these criteria were explained toFife by her supervisor (Tr 481-482) and,on at leasttwo' subsequent occasions, by two other supervisorsaswell (Tr 486, 559-560) Thus, Fife's suggestionthat the Company's reliance on these,criteria is pre-textual is disingenuous at bestTo the, contrary-whether or not the Company, is in-tentionally attempting to distort the record-nobody ex-plained them to her on any subsequent occasion beforetheCompany raised this new defense at the 12 April1985 grievance meeting.The citation to pages 481-482 of tlie'transcript is tothe testimony by Assistant Manager Yvonne Brooks thatSupervisor Ethel Kemp met with a group of employees,includingFife, about May or June in 1979 or 1980. (Fifewas on educational leave in May and June 1980.) Ac-cording to Brooks, then a service representative, Kemp"was discussing with us what we needed to do to TA,which was improve our image, our dress, our basic job,show leadership skills, flexibility, that type of thing."Brooks did not testify that the supervisor explained toFife the eight criteria. She testified that Kemp (who didnot testify on the subject) discussed with the group im-proving their image, dress, and basic job and mentionedonly two of the eight criteria, leadership and flexibility-without any reference to the management potential ap-praisal planThe Company does not reveal how it could, in, good'faith, contend that this testimony proves that "these cri-teriawere explained to Fife by her supervisor" as earlyas 1980 or that Fife knew that the Company traditionallyused the eight criteria in Management Potential Apprais-al ' Plan as "a logical framework work for assessing themanagement potential of the Company's nonmanagementemployees."Moreover, the Company's contention that "these crite-riawere explained to Fife . . . on at least two subse-quent occasions, by two other supervisors as well (Tr.486, 559-560)" does not refer to something explained toFife before the 12 April 1985 grievance meeting Thefirst citation is to Assistant Manager Brooks' testimonyon page 486 of the transcript that she gave Fife a copyof the management appraisal plan The Company ignoresBrooks' testimony on page 485 that this occurredafterthe grievance-when (after the 12 April 1985 grievancemeeting)Fifewas telling Brooks that Fife "was nevertold what you needed to TA," that "other people did nothave to meet those qualifications to be a TA," that Fife"would name people that were not qualified to TA," andthat "it was just qualifications that management wantedMari to meet." The second citation is to Assistant Man-ager Neal's testimony (discussed'below) about what sheexplainedatthat first-step grievance meetingThe evidence does substantiate Fife's statement to As-sistantManager Brooks that "other people did not havetomeet those qualifications [the eight criteria] to be aTA " For example the relatively new service representa-tiveKatherine Fogarty (hired 17 October 1983) wasgiven TA assignments in the summer of that same year,1985. Earlier that year in January, in a discussion of herfirst annual evaluation, Fogarty had 'expressed an interestin TA'ing Assistant Manager Maureen Rogers explainedthat Fogarty would need a satisfactory, or preferably anoutstanding, rating and "you would need to havea pro-Company attitude[emphasis added] and try to become in-volved in office activities" (but nothing about the man-agement potential criteria) Fogarty TA'd 10 or 12 times,performing only the "admin," not the "in-charge," func-tion. (Tr. 106-109, 111.) Rogers did not dispute this testi-mony except to deny telling Fogarty that she had to bepro-Company to be a TA (Tr. 326). Fogarty appeared tobe the more trustworthy witness. I credit her testimonyand discredit the denial.E. Belated Defense AnnouncedAssistantManager Neal announced the Company's be-lated lack-of-potential defense at the 12 April 1985 first-step grievance meeting. The Company's own minutes ofthe meeting show not only that the announcement was asurpriseto the Union (Stewards- Fife, ' Galery, and J.Beale), but that Neal herself was not fully familiar withthe eight management potential criteria. She told theUnion that the criteria were based on AMJD, the leadersguide assistantmanager job design training MR/TAmanual (R Exh. 4) instead of the manager potential plan(R. Exh. 3). 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Company's minutes (R. Exh. 29) of the long meet-ing include the following:Neal. The Company denies any violation of the[contractual] Articles mentioned. . . . It also deniesthatMs Fife is not currently being used as a' TAbecause of her union activities The criteria for theselection of TAs is at the Company's discretion.The performance . . is a factor .... It is not theoverall governing factor. Some of the criteria that islooked at in the selection of TAs is the persons' oralcommunication, their written communications, theirflexibility,performance stability, theirdecisionmaking, their inner work standards, their leadershipabilities,and their organizing and planning skills.GaleryWho sets the criteria?Neal:It is based on AMJD.Itwas set up by staff,as a guide.Galery: Have you ever sat down with Mari anddiscussed these items individually?Neal. No, I have not addressed these one on onewith MariNeal:Generally, the managers are the one whoinitiates the TA" or their intentions of training theperson as TA.. . .Galery. I don't think that-you have mentionedanything that Mari doesn't qualify for, why hasn'tshe been approached?Neal: I can't speak for what happened previously.She has not been approached by me because I havenot seen all these qualities displayed It could be be-cause . I have not assigned Mari to do specialprojects at this point.Galery:Why?Neal. That, is my discretion.Galery:,,Let's look at each item. Oral communica-tion-Mari is in command of the English language.Isee no problem there. Written communication-the same as oral, Mari has written many letters,grievances, etc.Fife: Publications have been printed such as hardnews articlesGalery: This is Mari's major. She is a fantasticwriter.Flexibility-she was rated at least satisfac-tory and probably outstanding in this area She hasbeen moved around a lot. She has had to adjust todifferent supervisors and their whims on occasions.The fact that she has been a service representativein that office for approximately 14-15 years provesshe's flexible. She's never been told that she isn'tPerformance stability for decisionmaking-herrecords stands. Her inner work standards-I don'tunderstand' that.Neal: The extent to which an individual demon-strates a desire to perform at or near perfect-thelimits of capability most of the time, when lessereffort would produce acceptable results, the willing-ness to go above and beyond. Maintaining high per-formance standards and the amount of the time will-ing to devote to the Company.Galery: Again, Mari's performance in this area isoutstanding as judged by the Company. Barbara,you should be aware that most things Mari tacklesshe goes all the way. You have experienced thewillingness to go above and beyond.Neal- How would I have experienced that?Fife-You know that I have worked at, my desk after5 p.m. with no compensationin terms of salary fromtheCompany.In anattempt to keep my deskstraightwhile hours off time is spent away from itand no one else being there to do the job,I wouldcome in at 7:30 a.m.in order to have the desk func-tionally organized, something' I did not have to do.I'm not attempting to praise Mari Fife-but it'sclear to the Company, [on] any task of the BusinessOffice . . . Mari would come out top-notch. . . .We can't compare what she would do as comparedto the masses. It is clear that most people that dospecial tasks are marginally functional.Galery:, Leadership-Mari is a leader. If theCompany is honest they will acknowledge thatbeing a union steward is a leadership position . .Mari has spoken for a group of people just usingyour own officeas anexample. . . . It's the Compa-ny's loss. It takes courage to disagree. Thatdisagree-ment should not be viewed as adversarial. .. . So ac-tuallywe all stand to benefit when the Companyutilizes its talent.We alsolosewhen the Companysuppresses its talent. .Neal:You mention Mari's leadership abilities."They are well demonstrated in union activities."What the Company is looking for and can evaluateMari on is her leadership abilities within the unit.We are not privy to observing Mari's leadershipabilities in all cases when she is on union business.Neal: . ..I do not doubt,as I have expressed toMari,her leadership potential.It is not to say thatMari will not be used as a TA in future times. Butthere is no plans at the present. . . .Galery: I think that the Company vacillates fromone position to another as demonstrated here today.Galery:The Company keeps-proving to usthat it's not leaders that they want It is followers.Fife:Let therecord stand to reflect that in theearly 70s I TA'd forsupervisorsC.Anderson, L.Bean,P. Stevenson and K.ScottAll thethings thatwere done then [are] done now . . . .Galery: . . .Mari is over qualified. [Emphasisadded ]Inote that Neal did give Fife one compliment (R. Exh.29 at 10): "In area of decision making I have no prob- CHESAPEAKE & POTOMAC TELEPHONE CO595lemswith dealings with customers. She uses soundjudgement in her decisions."After about an hour in her discussions Assistant' Man-ager Neal offered (in the minutes at 11) a compromise tosettle the grievance She offered to "set up a programwhereby on a monthlybasis[Fife]would get feedback asto how she is progressing and improved in the areasmentioned.Within two months, with Mari getting imme-diate feedback she would be able to fake on the responsi-bilites " In its brief (at 24) the Company construes this tomean thatNeal "offered Fife the opportunity to workcloselywith her for a two-month period on specialprojects, thereby giving Fife an opportunity to demon-strate and, at the same time, giving Neal a basis to assessher potential " Thus, after (1) about 12 or 13 years onthe job, (2) repeated evaluations as Outstanding, (3) pre-vious experience as a TA, and (4) being told by Neal afew minutes earlier, "I do not doubt [your] leadershippotential," this exceptional employee was being offeredan opportunity (as construed by the Company) to dem-onstrate her "potential."After a recess Steward Galery rejected the proposedsettlement, questioning the Company's good faith. Shestated that "The offer of two months is two months toolong." She also gave another reason for rejecting theproposed 'settlement.As shown in the Company's min-utes (at 13), she pointed out that "the others, which in-cludesmyself, have not been addressed," stating, "Iknow that the unwritten and unspoken word is to [todeny' TA assignments] because I am a steward and veryactive in handling grievances."F.Unlawful Motivation RevealedDistrictManager Varden Dyer implied of the secondstep of the 'grievance procedure that the Company'smanagement was denying TA assignments to Fife be-cause of her protected union activities as a steward, rep-resenting unit employees. At the trial he fully revealedthis unlawful motivation.In the 15 May 1985 grievance meeting he,complainedabout the "129 grievances last year" (about three-fourthsof the total) that surfaced with Fife's name on them. Ad-dressing his remarks to her he stated (G.C. Exh. 20 at 2-4):There's always something wrong. You, are veryclassy lady & have a tremendous amount of experi-ence, but you got off track. I don't know if you gotoff track or Co. pushed you off.100 reps in RASC. Of the 100, you are in top 3%when it comes to class and ability to carry yourselfwell. Yet a stigma . . . is attached to you.He explained at the trial (Tr. 624) that by "classy lady"he meant that "Mari makes a very attractive appearance.She dresses well She's always neat. She's attractive Shecreates a very nice appearance as opposed to a numberof individuals who show up in jeans and sweatshirts froma physical appearance standpoint."Dyer disclosed in his testimony that the Company haddecided that Fife's being availablefor TAassignments inthe future was not enoughTo TAshe must first forsakeher role as the most popular union stewardHe acknowledged(Tr. 621)that Fife promised in the15May 1985 grievance meeting to alter her schedule "ifyou'll consider TA'ing me" and did not dispute her cred-ited testimony(Tr.40)that she told him, "Tell me whichday Ican TA,I'llbe there."He testified(Tr 621, 624-625, 630-631):[She said] I will alter my schedule if you'llcon-siderTA'ingme, andmy response to that is absolute-ly no. .. . . You are missing an inordinate amount oftime.Anyone that misses.would not be consid-ered for TA.Q. During this grievance. . .did you talk aboutthe number of grievances in the district that were insome way associated with Mari Fife?A We talked about the inordinate number ofgrievances that the district was experiencing. Yes.. . . [W]e were trying to find a solution to an in-ordinate number, of grievances and I'm talkingabout over 100 as opposed to other districts thathad [grievances numbering] in the low teensQ..In the grievance meeting at the secondstep .didMrs Fife offer to findsomeone tocover her union duties?A. I'll accept thatQ. [Was your response] something like "I havepeople working seven and a half hours per day.Mari you decide what you want to do, thenyoudecide what is more important to you .A. That may have been stated. Yeah, I'll acceptthat too [Emphasis added ]He, in effect, admitted that he was giving her a choice:to decide whether TA assignments of grievance handlingwas more important to her.Dyer also admitted at the grievancemeetingthat Fifehad a stigma about her He testified (Tr. 622, 630):A. I meant that when I came into the district [inJanuary 1985] there was just an aura or an air ofnegativism that had been passed on by my predeces-sor John Moore, that there was . . awkwardnessand negativism surrounding Mari Fife.Q.. . . Could you tell us what your predecessordid say to you about Mrs. Fife when you came intc.that position?A Yeah. We - went over a number of areas andwhen he got into the "Well, how are yourunion re-lationships" and the comment was "well we've hada huge number of grievances" and words to theeffect, thisisgeneral,but "you'd better watch outforMari Fife" and "really, why is that?" "Well Ithink you're going to find that there is going to be 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalot of grievances at the drop of a hat" and" "dustget ready for it "Contrary to Dyer's denial that the stigma arose in hismind from Fife's being a union steward, his other quotedtestimony revealed that it did. (He appeared by his de-meanor on the stand to be willing to give any testimonythat might help the Company's cause.)Other defense witnesses had given disputed, conflict-ing testimony about Fife's meeting the eight criteria. Anexample is their testimony about whether she lacked thecriterion "flexibility,"which is defined in the manage-ment potential appraisal plan (R Exh. 3 at 1) as "theability to change or vary one's approach or strategy forthe purpose of accomplishing a task." At the April 1985first-step grievance meeting Assistant Manager Neal firstinformed Fife (R Exh 29 at 8) that flexibility is "beingable to vary approach You don't seem to be able tohandle changes in assignment or directions. It relates toyour approach with people Then there is interactionwith other employees." Later (at 10) Neal told Fife."Flexibility-I'm not saying that you are not flexible butIwould like to see a little more flexibility in your inter-actions with management and co-workers. Being willingtogive them the same cooperation that you wouldexpect if you were in that situation."Managers Eileen Booker and Rosemary McCarthy at-tributed two other meetings to flexibility. Booker (whogave false testimony about applying the eight criteria toFife at a January 1985 meeting) claimed (Tr. 260-261)that Fife was lacking flexibility by giving last-minute no-tifications that she was taking time away, from the officeforunion activity.McCarthy (who then supervisedRASC-12 and not Fife's unit, RASC-11, until July 1985)defined flexibility as the "ability to do something out ofthe norm," such as moving to an absent representative'sposition and "cleaning it up without being asked." Sheclaimed (Tr 457) that several times-presumably some-time after July 1985, not when the charge and grievancewere filed-Fife "could have volunteered to take overanother position " She did not indicate whether this pur-portedly happened when Fife was caught up with herown work after often being away handling grievances.(LikeAssistantManagersGildaRice and YvonneBrooks,McCarthy appeared on the stand to be eager toput Fife in the worst, possible light)Former District Manager Dyer was the last defensewitness called by the Company. Like other defense wit-nesses, he claimed that Fife failed to meet many of theeight management potential criteria. In fact, however, hebelied much of their testimony that Fife's purported fail-ure to meet the criteria related to her performance onthe job. He revealed that the Company instead disquali-fiedher because of her activities as a union steward,filing and handling employee grievances.He began his testimony by denying (Tr. 611) any in-volvement in assigning TAs. He then revealed the Com-pany's concern over the nature of Fife's representation ofemployees in about three-fourths of the grievances at thesecond step of the grievance procedure (and gave still adifferentmeaning to flexibility). He testified (Tr. 612-A. Number of grievances that I personally han-dled would be 45, 50 grievances in that period oftime [as district manager].A. I would say approximately three quarters ofthe grievances Miss Fife participated in some fash-ion.Q.Having participated in the second step ofthose grievances at which Mari Fife was present,didyou reach any conclusion concerning MissFife's potential to lead or be a manager?A. My conclusion was that Mari Fife had no po-tential to lead or to manage. ,Q. Can you explain that a little more?A . I can think of maybe four or five [griev-ances] that went on to the third step[in] thebulk [of them] there were some accommodation.there has to be give and take on both sides.Not one single instance was there one iota ofgive on Mari Fife's part. Her mind was made upfrom the time we started the grievance procedureQ. What did that indicate to you?A. Well, it indicated to me complete lack of flexi-bility I could not visualize a person who had thattype of mind set leading others There was, I thinka lack of judgment on her part and a lack of maturi-tyQ. Did you have any questions about her objec-tivity?A I believe there was no objectivity that wasdisplayed in front of me.Q. How about emotional stability?A.Ibelieve thatMari used the grievanceprocedure as a self serving vehicle .a soap boxapproach, or a lengthy haranguehow she'dbeen wronged by the Company and that may havenothing to do with Mart Fife.Q Did you reach any conclusion about her inter-personal skills?A I believe Mart is severely lacking in interper-sonal skills.Q. On what basis? Why do you say that?A. Just . . again back to leadership I think tolead you need to be a communicator, and I think Ijust saw . .no willigness to communicate at veryfrequent intervals, and that tells me something aboutthe lack of ability to communicateA. . .By lack of communication . . skills inthe grievance process, from my perspective MariFife was an albatross and a detractor not only fromthe Company's standpoint, but was a liability to theUnion . . . whatever that issue might be could betainted at any time by a tirade from Mart Fife in-volving a Mart Fife, be it real or imagined by theCompany in year's gone byQ. . .What were these complaints that youseem to recall Miss Fife voicing?A. It was . . . the fact that she had not beenTA'd Yes. CHESAPEAKE & POTOMAC TELEPHONE CO597up at variousgrievancesthe fact that the Companywas discriminating against herbecause she had notbeen given a chance to be a TA?THE WITNESSBecause she was a unionsteward.Yes-Union Steward Galery explained Fife's role in thegrievance procedure. (She estimated that she accompa-nied Fife in the grievance meetings about 98 percent ofthe time) She testified (Tr. 823-824)-A. I didn't know the person Mr. Dyer was describ-ing[in his earlier testimony about Fife] because Mr.Dyer only gets to see me and Mari Fife in griev-ances.He doesn't have any interaction with us aspeople, and it is kind of hard for them to distinguishmy role as a steward versus my role as an employ-ee.---[I]fwe are in a grievance that involves asuspension or a termination Mari Fife cannot beflexible.she has to go with what her role is. .to defend that employee as best she knowshow.However, on issues where Mari can be flexibleMari has proven to be flexible we have a lot ofgrievances that are settled.Mari is an intelligent and an articulate youngwoman and of course I didn't hear any of that[fromDyer] . . . . Mari is also an employee thattries to do her best for the Company . . [Em-phasis added.]Ido not deem it necessary,to resolve which view ofFife's grievance handling is more accurate The issue isnot whether Fife performed her protected union activityIn its brief the Company virtually ignores Dyer's ad-missions It relegates most references to this testimony tothree footnotes (fns. 23, 40, and 41) Then in its brief (at56) it contends that' "the General Counsel did not provethat the Company linked Fife's grievance-handling ac-tivities to its decision not to select her as a TA." To thecontrary, I find that the General Counsel did prove thatlinkage'I find that the General Counsel has'made a prima facieshowing that the Company discriminated against UnionSteward Fife because she engaged in protected'union ac-tivityAs found, the General Counsel has shown'that theCompany' "contrived [the use of the eight managementprotential criteria] as an after-the-fact attempt to justify[its]decision not to select Fife as a TA." As early as1983 Assistant Manager Roberts gave Fife's activity as aunion steward ("always questioning [company] policy")as a justification for not giving her TA assignments InJanuary 1985, several months before the Company con-trived the use of the eight criteria, Assistant ManagerMaureen Rogers informed service representative Fogarty"you would need to have a pro-Company attitude" to beassigned as a TA. Then at the trial the Former DistrictManager Dyer, in effect, admitted that Fife must makethe choice between continuing to serve as an activeunion steward and being given TA assignments. In hisquoted testimony he clearly admitted that her grievancehandlingwasa reasonfor the Company'srefusing topermither to be assigned as a TA11G. The Company's Defenses1Principal defensesThe Company contends that even if the GeneralCounsel has made a prima facie showing that Fife's pro-tected conduct was a motivating factor in its decision notto select her to serve as a TA, the Company has carrieditsburden to demonstrate that it would not have givenher TA assigments in the absence of her protected con-duct.The Company's first defense is that it declined toselect Fife for TA assignments because she lacks man-agement potentialAs found, this belated lack-of-poten-tial defense, based on the purported use of eight manage-ment potential criteria, was "contrived as an after-the-fact attempt to justify the Company's decision not toselect [her] as,a TA " I reject the defense as a pretext.The Company's second defense is that it declined toselect her to serve as a TA because she is unavailable. Ifind that this is also'a pretext. The evidence is undisputedthat she repeatedly assured the Company that she wouldbe available and that her steward's work would be givensomeone else anytime she was, given a TA assignment.2Other defensesa In generalInstead of simply relying on these principal defenses,the Company attempted to controvert its own evaluationsystem (which rated Fife's performance on the job as"Outstanding"). The purported justification, as stated initsbrief (at 68), is that "Fife's Appraisals are less thancomprehensive" and "do not reflect many of her objec-tive inadequacies "To demean this "Outstanding" employee's perform-ance the Company saved the SR (Service Representa-tive)Development Summaries, which record deficienciesfound during the year but which are usually "destroyedat the end of the year" (Tr. 350), after the annual ap-praisal is made Then at the trial it called 10 of its man-agers and assistants managers as witnesses and presentedevidence, from the development summaries, from the su-pervisors' notes or diaries (not recorded in the summa-ries),and from individual recollections as far back as1979 or 1980.The Company had extensive records to draw from.Described as "a very regimented type" employer (Tr665), the Company audits the work of service representa-tives five times each month (some by sit-ins and some bysecretlymonitoring the telephone contacts) and makesevaluations each month and each quarter. It takes all thisinformation into consideration when making the year-endappraisals.In an obvious effort to build a case against Fife, theCompany resurrected numerous incidents at the trial andreevaluated them to put Fife in the worst light. Theresult is 900-page transcript, much of it consisting of ac- 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcusations -against the one employee, with explanationsand denials-b.Failure to use company nameBoth at the trial and in its brief the Company hasmade a major issue of Fife's use of the greeting, "MariFife,may I help you?" without her finding some way toincorporate the companyname.(The Company hasnever issued any written instructions either to, or howto, incorporate its name in the service representatives'opening statement when customers call in.)The evidence is undisputed' that employees have beentrained to answer calls by stating theirname(without thename of the Company) and that employees have done sofor years.When Steward Galery was retrained in De-cember 1983'after returning'from being discharged, therewas no change in her training. Her supervisor, however,stated that she preferred that Galery use the words "Bill-ing Office"-not the name of the Company-and sincethenGalery has answered the phone, "BillingOffice,Ms. Galery " (Tr. 819-820.)In '1983,when Assistant Manager Roberts supervisedFife most of the year (as discussed above), he apparentlyapproved the use of Fife'snamewithout the name of theCompany, as shown by the comment on Fife's 1983annualappraisal that she "had 7 months of 100% ICQ"(G.C. Exh. 3). In Fife's 1984 annual appraisal (G.C. Exh4)AssistantManager Neal (with Manager Booker's ap-proval) gave her a nearly perfect 99.8 percent rating onincoming call quality, althoughstatingthat Fife "needsto strive to incorporate the companynamein the open-ing statement." In a development summary on 1 May1985 (R. Exh. 28) Neal gave Fife the perfect rating of"ICQ 100%," even though Neal again criticized her con-tinued failure to incorporate the company name in heropening phrases. It is obvious that Neal, having givenFife a perfect rating on telephone contacts, did considerthe greeting, "Mari Fife, may I help you?" to be a seri-ous deficiency. -Fife'spresent supervisor, 'AssistantManager VersieHarcum, wrote in a development summary on 18 July1985 (R. Exh. 30):"`Mary Fife, how can I help you' is ok[emphasis added] but not consistent with criteria underestablished rapport," and on 24 October 1986 (R. Exh.34) stated that the use of the company name is "not man-datory."Fife explained in her pretrial affidavit (Tr 92) thatDuring my time under [Rice],. Neal, and [VersieHarcum], they have mentioned to me that theywould prefer that I use the company name whenanswering the phone. They have always said theywould prefer that I do this It has never been pre-sented to me as something I must do. I tell themthis opening statement is too long and my way ofanswering the phone has been acceptable to othersupervisors through the years I must assume thatsince they evaluated me as Outstanding, that thiswas not a major problem.On cross-examinationshe testified (Tr 91):Q. Isn't it a fact that . . . in this sworn statement,you indicated that, "During my time under [Rice],Neal and [Versie Harcum], that they mentioned tome they would prefer that I would use the compa-ny name when answering the phone " Did youmake that statement?A. Yes.Q.And that, "they have always said it. Theymay have said it once or twice. You know, it wasn'ta running count, but it-[her answer being inter-rupted by the counsel].Fife appeared to be trying to answer accurately thenumber of times and what the three supervisors had toldher (presumably at different times)- that theypreferredshe use the company name She did not testify that thethree supervisors said thisa totalof only one or twotimes or that any of themtoldher to incorporate thename in her greeting.The Company paints a different picture in its briefThe Company appears at least to imply that there was amandatory requirement to incorporate the companyname and that Fife may have been insubordinate. It as-serts in the brief (at 16-19) thatRice documented and reviewed with Fife . . .her repeated failure to identify the Company in hergreeting to calling customers .,. .. Neal .. . instructedFife, as had Rice, to usethe Company's name in her greeting to the custom-er . . . .. . . Harcum documented on several occasionsFife's continuedrefusalto identify the. Company inher greeting to the customer[Emphasis added.]Then in a footnote (at 19 fn. 20) the Company miscon-strues Fife's testimony It asserts thatIn a sworn statement provided to the 'Board, Fifeadmitted that she had "always" beentoldby her su-pervisors to incorporate the Company's name intoher greeting (Tr. 90-91). However, on cross-exami-nation, she' retreated from her sworn statement,claiming that she had beentoldto incorporate theCompany's nameonly"once or twice" (Tr. 91) Butthe unrebutted testimony demonstrates thefallacyofFife's ' . . testimony: on at least- five occasions,Fife's failure to use the Company's name' was docu-mented in SRDS [SR'Development Summaries] (R.Exhs. 15, 16, 28, 30, and 34). Curiously, Fife provid-ed no better reason for herobstinate refusalto heedthe advice of her three supervisors than her beliefthat a greeting identifying the Company's name was"too lengthy" (Tr. 394-395) and that, in any event,the customer knew whom he was calling (Tr. 575).[Emphasis added.]Later in its brief the Company again ignores Fife'sactual testimony that there werethreesupervisors (Rice,Neal, and Harcum) who stated theirpreference"once ortwice," although this "wasn't a running count." It chal-lenged Fife's credibility, asserting in the brief (at 38) that CHESAPEAKE & POTOMAC TELEPHONE CO.599[Although Fife] admits that she was alwaystoldbyher supervisors to use the Company's name in hergreeting to the customer-a fact corroborated by atleast five SRDS-she testified that she wasonlytoldto do so"once or twice"(Tr. 90). [Emphasis added.]This misstatement of the evidence does not enhance thepersuasiveness of the Company's brief. Neither was Man-ager McCarthy's credibility enhanced when she ignoredher assistant manager Harcum's statement in the 24 Octo-ber 1986 development summary (R. Exh. 34) that the useof the company name was "not mandatory" and claimedat the close of the trial (Tr. 886):With divestiture the customer became increasinglyconfused and increasingly angry at the complexityof his telephone service. . . It became absolutelynecessary to tell that customer you have reachedthe business office of C&P Telephone Company andwe can help you.Iconsider this testimony an afterthought, given inMcCarthy's continuing effort to put Fife in the worstpossible light.I infer that if the Company had believed at the timethat the continued use of "Mari Fife, may I help you?"was serious deficiency or insubordination, it would haverated her telephone contacts lower than "Outstanding " Ifind that the omission of the company name was not afactor in the Company's decision not to permit Fife to beassigned as management reliefc.Multiple other defensesDespite the evidence to the contrary, the Companycontends that Fife had never served as a TA. It relies onAssistantManager Brook's claim that to her knowledge,Fife did not TA in 1979 and that Fife "expressed thatshe hasn't been able to TA" (Tr. 484). It ignores Brooks'admissions on cross-examination (Tr. 504) that she couldnot honestly say that Fife stated she had never TA'dThe Company also relies on former Manager ThomasMiller's denials (Tr. 521-523), but I find that Miller wasin error. Fife distinctly. remembers the circumstances ofher TA'ing inthe 1970s (Tr. 689-692) The Companydoes not dispute that it used TA assignments in the 1970sas a development tool and that Galery worked as a TAbefore becoming a steward.The Company's brief argues that Fife had many pur-ported deficiences despite her repeated "Outstanding"appraisals. The Company contends (at 16-17)[AssistantManager] Rice, Fife's immediate supervi-sor from late 1983 to June 1984 (Tr. 334), testifiedthat, despite Fife's over ten years as a service repre-sentative, Fife evidenced a lack of familiarity withroutine service representative functions, a disregardof company policies and an inability to perform herwork in a timely fashion (Tr. 339, 369) Specifically,in several SRDS [SR Development Summaries] pre-pared by Rice during late 1983 and the first quarterof 1984, Rice documented and reviewed with Fife-an admittedly "experienced service representative"(Tr 663) and a self-proclaimed "expert in handlingthe referrals" (Tr. 664) . . . her failure to handle ac-counts in a timely manner (R. Exh. 8; Tr. 343-345);her failure to make required notations on documentsand referrals (id ); her failure to request deposits andupdate credit on accounts (R. Exhs. 8 and 9; Tr.347-349); and her disregard of the Company's posi-tionmanagement guidelines (R. Exh. 10; Tr. 352-355).In a footnote the Company acknowledged that "Fifefiled a grievance demanding that her first quarter auditbe treated as `diagnostic' and disregarded for purposes ofher 1984 Appraisal," in which she was rated "Outstand-ing ",Continuing, the brief (at 17-18) contends:Fife's supervisor from' June 1984 to July 1985 (Tr.526), Barbara Neal, also observed and covered withFife numerous incidents involving her failure tocomply with company procedures. In SRDS pre-pared in 1985, Neal explained to Fife, as had Rice,the proper procedure for noting deposits on refer-rals (R. Exh 27 and 27a, Tr. 542-545) . . and doc-umented, as had Rice, Fife's failure to handle ac-counts in a timely manner (R. Exhs. 26 and 26A;Tr 534-535).The Company ,ignores Neal's admission that "I expressedtoMari that I was not holding her accountable andcould not hold her accountable-for work on, the deskwhen she was not there" (Tr. 439). Moreover, Fife's per-formance was rated "Outstanding" in 1985aswell as in1983 and 1984.Continuing further, the Company contends (at 18-19):Similarly,VersieHarcum, Fife's supervisor fromJuly 1985 to the present (Tr. 573), prepared, and re-viewed with Fife, SRDS documenting Fife's contin-ued noncompliance with the company procedures.Thus, SRDS prepared by Harcum in 1985 and 1986documented,inter alia,Fife's adamant refusal to re-spond to customerinquiriesinaccordancewithcompany procedures (R. Exh. 30; Tr. 574-578)["Customers claims she had paid her bill. Mary fol-lowed with, "What's your telephone number?"-in-stead of first stating that she was "willing to helpthat customer"]; her insubordinate refusal to openher light when scheduled and requested by a super-visor to do so (R. Exh 31; Tr. 578-582) [referringto a surprise document, never before shown to Fife(Tr 757)]; her' repeated failure to comply with theCompany's [new] "Sell Service" procedures (R.Exhs. 32, 33, 34 and 35) . . her failure to updatecredit on accounts (R. Exh. 34); and hermistreatingof a customer (R Exh. 33; Tr. 592-595)Despite'this effort to builda case againstFife,AssistantManager Harcum rated the quality of Fife's performance"Outstanding" both in 1985 and for the first 9 months of1986, the period covered by these development summa-ries.Again the Company is trying to controvert its ownevaluation system.- 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLater in its brief the Company goes even further. Itmisstates the evidence (at 59), contending that "Fife isviewed by her supervisors as an employee determined to"beat the system," but citing only the dubious testimonyof Asssistant Manager Brooks (Tr. 507). It contends thatFife "commands little respect among her, peers," con-trary to the fact that she is the most popular union stew-ard. It contends (at 61-62) that Fife's work "piles up"(Tr 93); her work is often untimely handled (R. Exhs. 8and 26), and her desk fails to comport with the Compa-ny's positionmanagement guidelines (Tr. 274-275; R.Exh 10, G C. Exh. 4) These are either references to herbeing away from her desk handling grievances, eventhough she is not accountable for work on her deskwhen she is not there (Tr 539), or to dubious testimonybyManager Booker, who gave fabricated testimonyabout the eight management appraisal criteria being ap-plied to Fife in a January 1985 meeting of supervisorsIt also contends in the brief (at 59) that Fife was insub-ordinate to Assistant Manager Brooks. This was a disput-ed 1985 incident, which did not detract from her "Out-standing" rating that year. Moreover, this incident illus-trateswhy another supervisor, Assistant Manager Neal,gave her the praise in her 1984annualappraisal (G.C.Exh. 4): "Mary understands the importance of givingquality customer service" and "demonstrates a genuineconcern for the customer's problem." The Company'sown foul-up resulted in a customer having to make asecond $100 deposit to get his service restored Fife wenttomuch effort to get the customer's refund, which heneeded, but the supervisor failed to follow through andthe refund was further delayed. After finally getting arefund, the customer called back and thanked Fife (Tr.738-744,824-825)The Company further contends (at 62) that Fife "lacksdedication," has been tardy or missed grievance meet-ings, once came unprepared for an oral presentation on atraining bulletin, failed to attend an awards ceremony topresent severalawards, "scheduled elective surgery onthe eve of an anticipated strike, scheduled a vacationthat conflicted with her work on the United Way cam-paign, and deliberately scheduled vacation days that con-flicted with a seminar for supervisors and stewards. Ig-noring the circumstances and opposing evidence, the-Company clearly is attempting to build a case againstFife.Still further in its brief (at 63) it contends that Fifedoes "just enough to get by" and no more, citing testi-mony (Tr 312-313) by Booker, the manager who gavethe fabricated testimony. It then contends that Fifeavoids her "fair share" of the work, citing dubious testi-mony. (Tr. 467-468) by Assistant Manager Brooks con-cerning1979 or 1980.Even though AssistantManagerNeal (as quotedabove),stated in the 12 April 1985 grievance meeting (RExh. 29 at 7): "I do not doubt, as I have expressed toMari, her leadership potential," the Company concludesin itsbrief (at 64) that "Fife does not now-nor has sheever-fit the bill" to TA; that she has "numerous and ob-vious shortcomings"; and that she."displays no manageri-al potential."The brief closes (at 72) with the declaration:Fife isutterly lacking[emphasis added] in this poten-tial [to manage and' lead.]Ifind that these additional defenses are further pre-texts for discriminating against Fife -because of her pro-tected union activity.H. Concluding FindingsThe Company has written a misleading brief. In aneffort to win at all costs, it has vilified an,able, ambitious,and loyal employee whose work its own evaluationsystem has repeatedly rated "Outstanding "In the brief the Company devotes 10 of the 73 pagesto arguing its frivolous contentions that this case shouldbedeferred to the grievance-arbitration, procedure,which obviously does not encompass the dispute Indoing so it repeats some of the misleading (if not falsi-fied) representations to the Board in a motion for sum-mary judgment and supporting memorandum (raisingquestions of propriety on the part of its counsel).The complaint alleges that since about March 1984 theCompany refused to treat Union Steward Fife "as eligi-ble for appointment to' a temporary supervisory posi-tion," discriminating against her because of her union ac-tivities in violation of Section 8(a)(1) and' (3) of the Act.The Company contends that she does not have manage-ment potential and is unavailable for the TA assignmentsasmanagement relief because of the amount of time offthe job handling employee grievances: As found, thesecontentions are pretexts.The Company contrived the use of eight managementpotential criteriaas anafter-the-fact attempt to justify itsdecision not to select Fife as a TA, despite her previousTA assignments before she became a union steward.Moreover, after various defense witnesses gave disputed,conflicting testimony about whether Fife met the crite-ria, the former district manager revealed that the Compa-ny was refusing to give her TA assignments because ofher grievance handling and further, that the Companywould not"TA" heras long as she is an active unionstewardIn aneffort towin at allcosts, the Company attemptedto controvert its own elaborate evaluation system by res-urrecting numerous incidents in the past several years,reevaluating them to put Fife in the worst possible light,and reciting them in the lengthy brief, usally without ac-'knowledging the circumstances, explanations, or denials.The result is much thesame asthe picture of Fife paint-ed by one defense witness: the picture being beyond rec-ognition ("I didn't know the person [he] was describ-ing").Contrary to the degrading picture the Company paintsin its brief, the Company's own evaluation system-which I consider more persuasive-has given the qualityof Fife's performance an outstanding rating in 1983,1984, 1985, and the first 9 months of 1986 (before trial).I find it clear (1) that the General Counsel had made aprima facie showing that a motivating factor in the Com-pany's refusal to select Union Steward Fife for TA as-signmentswas her protectedunionactivity and (2) thatthe Company has failed to rebut the prima facie case by CHESAPEAKE & POTOMAC TELEPHONE COcarrying its burden to demonstrate that it would have re-fused to select her in the absence of this protected con-ductWright Line, 251NLRB 1083, 1089 (1980), enfd662 F 2d 899 (1st Cir. 1981), cert denied 455 U.S. 989(1982), approved by the Supreme Court inNLRB v.TransportationManagement Corp.,462 U S. 393 (1983).Ifind that since March 1984 (the earliest date allegedin the complaint the Company (1) has denied Mari Fifetemporary assignments as management relief because ofher protected concerted activity as a union steward inviolation of Section 8(a)(1) of the Act and (2) has dis-criminated against her in this condition of employment todiscourage union membership, and that this disparatetreatment of her "is likely to discourage participation inunion activities,"Metropolitan Edison Co. v. NLRB,460U.S. 693, 700 (1983), in violation of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAWBy discriminating against Mari Fife by refusing to giveher temporary assigments as management relief becauseof her protected union activity as a steward, the Compa-ny engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfairlabor practices, I find it necessary to order itto cease anddesist and to take certain affirmative actiondesignedto effectuate the policies of the Act.The Respondent having discriminatorily refused togive aunionsteward temporaryassignments as manage-ment relief because of her protected union activity, itmust make her whole for the lost earnings, plus interest,ascomputed inNew Horizons for the Retarded,283NLRB 1173 (1987).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed''If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDER601The Respondent, the Chesapeake and Potomac Tele-phone Company, Washington, D C., its officers, agents,successors, and assigns, shall1Cease and desist from(a)Discriminating against any union steward in tempo-rary assignments as management relief because of pro-tected union activity(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Mari Fife whole for the loss of earnings suf-fered as a result of the discrimination against her, in themanner set forth in the remedy section of the decision(b) Remove from its files any reference to its unlawfulrefusal to grant her requests for the temporary assign-ments and notify her in writing that this has been doneand that the refusals will not be used against her in anyway.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facilities inWashington, D.C., copies ofthe attached notice marked "Appendix "2 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "